Title: To Alexander Hamilton from Nathaniel Hazard, 21 April 1786
From: Hazard, Nathaniel
To: Hamilton, Alexander



Sir
New York 21st. April 1786

I took the Freedom a few days since to address you in Behalf of a deserving Citizen and thank you for your friendly Interference. I am not to beg it again in Favor of that unfortunate Corps to which I belong. I claim it as your Friend Sir. You will doubtless startle at this Expression, from a Man you are but barely acquainted with. The friendliest Act an honest Man can wish to receive from another, is to have his Character vindicated from false and unmerited Aspersions when absent. I have as much of the Milk of human Kindness in me I hope as most Men, and ever wished the vanquished Adherents to Britain might be treated with Humanity and Tenderness; and that past Errors might be buried in Oblivion. I did not however see the Necessity of granting to those, whose Temper and Biass must as yet invitably be unfriendly to national measures, and partial to british Interests; an immediate Participation of the important Rights of Eligibility to Places of Trust; nor could I conceive that it pressed itself. Drawing therefore (I hope with Sentiments of Candor and Liberality) with many of those whose want of either Quality, lessens themselves, and their Cause in the general Estimation; I have frequently expressed my disapprobation that a man of Science and a brave officer, who had rendered important Services to the Country before the war as a Man of Letters, and a very eminent ones during its Continuance, both in the Cabinet of our Illustrious Chief and in the Field, should be bitterly censured for Supporting Sentiments different from theirs and mine, (on that one Occasion) which I verily believed proceeded from an elevation of Sentiment, and too generous a Spirit of Magnanimity, I had oftener Noticed in our bravest and best officers than any other Class of Men. To return to the Business of my Letter; We had a Bill before the Senate, the main object of which was barely to have Commissioners appointed, to enquire whether any of us and who had been ruined, and to report to the next Legislature as they should think fit; it barely rubbed through. Our humble Request is but to be heard before ruined, and that we are dragged to Prison, by hungry british Agents who are fast collecting from Philadelphia and other Quarters as the Session of the Assembly draws to a Close, and hover like Cormorants over the devoted Carcasses of their captive Debtors. Some of them are little illiberal insolent Upstarts, and Riders for their manufacturing Masters, brutal and barbarous as the Savages that tortured the unfortunate Colonel Crawford; To goad and Sting men of Feeling, who freely coin their Life Blood into Guineas to give them immediate and ample Satisfaction, was it in their Power is not Less Cruel. We would wish Sir, that such a man a Coll. Remsen, once so independent, a worthy Citizen, ever humane, benevolent and public Spirited, may not have his House sold by execution, and his Family turned into the Streets; without even a bare Inquiry into his Situation and Demerits. Yet this probably will be the Case in the Assembly, unless General Schuylers Connections in it, have right Ideas of the humble and harmless Boon we ask. I can in Confidence venture to tell you, it has been a moot Point with me, whether to apply to the present House or not. I am tired of supplications, and protested to the Committee of Merchants, my great aversion to signing another Petition. I prevailed on them to adopt my Plan of originating a bill in the Senate, as a Body of Men who at Least ought to possess more Information and Feeling than the other House. General Schuyler had been uniformly understood by the Petitioning Merchants Committee, as so unfriendly to their Interests, that they thought it vain to apply to him. I have not the Honor to be personally known to him, but having known him as a public man and Friend to his Country, from those early Days when a Stripling, I used to attend the Debates of the Assembly, and hear him lash a Sett of callous impenetrable Wretches, who stood buff to wit, Satire and sound Reasoning, and eternally skulked behind the Question; I told the Committee it was impossible a man of his Rank Understanding & Patriotism, could be unfriendly to those who had suffered severely; and pressed such of them as had the Honor of being acquainted with the General, to converse with him on the Subject. It was done; and it has now even ceased to be a wonder that General Schuyler is as friendly to our Cause as others. I will make no apology on this Business, confident that so far as you conceive our request is reasonable, and a Refusal of it would be cruel It will give you Pleasure to have an opportunity of serving us by using your Influence in our Favor.
I am Sir   Respectfully your very huml. Servt.
Nathl. Hazard.
